Title: To James Madison from William Eustis, 5 September 1812
From: Eustis, William
To: Madison, James


Sir,
Washington Septr 5. 1812.
I enclose herewith a Letter from Colo McArthur by Mr Huntington who arrived the day before yesterday & who has this morning taken a carriage to bring in Colo. Cass left about 70 miles from the city in consequence of indisposition, and who may be expected in the course of the day. It appears to be an universal sentiment of the Officers who have come in that the surrender of the post & troops was unnecessary & that they were surrendered to an inferior force. Many circumstances are related by Mr H who is from Cleveland in company with Colo. Cass there were fourteen days provision on hand with an abundant supply within controul of the post, a sufficiency of arms ammunition & willing minds for offensive or defensive measures—it is even stated that the capture of Malden was within the power of our troops from the beginning to the capitulation—such are the reports. The arrival of Colo. Cass will throw more light on the subject.
Genl. Wadsworth whose troops are the nearest to Sandusky & the rapids of the Miami will be supplied with 1500 stands of arms ammunition & camp Equipage is requested to march 1500 men to the frontiers to protect the settlements, & to join the army which amounting to upwards of 3000 has marched under Genl Winchester who was at Cincinnati on the 27th of August.
I am anxious for fort Wayne. Tecumseh told Genl. Brock “You have done as you pleased at Detroit, let me have my way at F. Wayne”: but Mr Huntington says that Brock had ordered 250 regulars to accompany him. Gov. Meigs informs me that fort Wayne will be protected & that he had ordered mounted infantry who would march on the day he wrote. May they be in season & in sufficient numbers!
By the enclosed Letter from General Dearborn it appears that at present he contemplates only the conquest of the South Side of the St. Lawrence to Montreal for which purpose he is directing his main body of regulars by way of Lake Champlain.
By the mail of this day Letters from General Pinckney are received, enclosing copies of requisitions from the Govr of E. Florida to the Gov’s of Havannah &c. for ⟨pr⟩ovissions. These have it is presumed been transmitted from ⟨the⟩ Dept of State, where they were rec’d some says [sic] since.
The Letters from Genl. Wilkinson received by the mail of this morning are transmitted—as well as those from Genl. Wadsworth, Colo. McArthur—& Colo. Worthington at Picqua. The return of these Letters with any directions respecting them by as early a mail as may be convenient is requested.
It is mentioned by Mr Huntington that the names of five hundred inhabitants of upper Canada (who had acknowleged allegiance to the U. S. or given some pledge to Gen Hull) had been enrolled in a book, and it was feared that the book had been given up. It is most fervently to be hoped that this may not prove true. The article in the capitulation comprehending “all public records,” may have caused the apprehension.
Mr H. presents me the original articles of capitulation which were given to him by Colo. Cass. They do not vary from those which have been published. That they should have been transmitted in this manner accords with ⟨a⟩ll the transactions relative to this catastrophe. Wheatons ⟨le⟩tter will I fear be found to reveal the secret. With perfect respect
W. Eustis
